Citation Nr: 1453310	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  14-16 386	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for reactive airway disease.

2. Entitlement to an initial disability rating in excess of 20 percent for musculoskeletal strain of the lumbosacral spine.

3. Entitlement to an initial disability rating in excess of 10 percent for anterior cruciate ligament deficiency of the left knee from August 3, 2004 to March 13, 2007, and on and after October 1, 2007.

4. Entitlement to service connection for temporomandibular joint syndrome (TMJ).

5. Entitlement to service connection for left shoulder disability.

(The issues as to whether new and material evidence has been received to reopen a claim of service connection for a personality disorder; entitlement to service connection for migraine headaches, to include as secondary to service-connected lumbosacral strain; and entitlement to service connection for a sleep disorder are the subject of a separate decision.)
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to December 2000, with additional periods of active duty for training from June 12, 1996 to August 7, 1996, from December 5, 1998 to December 19, 1998, and from February 12, 1998 to May 1, 1998, and additional service in the Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  Jurisdiction rests with the RO in Sioux Falls, South Dakota, from which the appeal was certified.

In the July 2007 rating decision, the RO granted a temporary total disability rating for anterior cruciate ligament deficiency of the left knee from March 14, 2007 to April 30, 2007.  In a January 2009 rating decision, the RO extended the evaluation of 100 percent to September 30, 2007.  As the Veteran is receiving the maximum disability rating for the service-connected left knee disability, the Board will not address the issue of entitlement to a higher disability rating for that period.  

In March 2012, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is associated with the record.  

In a December 2013 rating decision, the RO granted an increased disability rating of 10 percent for reactive airway disease, effective August 3, 2004.  Because the increased disability rating assigned is not the maximum rating available for this disability, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to an initial disability rating in excess of 10 percent for reactive airway disease; entitlement to an initial disability rating in excess of 20 percent for musculoskeletal strain of the lumbosacral spine; and entitlement to an initial disability rating in excess of 10 percent for anterior cruciate ligament deficiency of the left knee from August 3, 2004 to March 13, 2007, and on and after October 1, 2007, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.

FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's current TMJ had its onset during active duty.

CONCLUSION OF LAW

The criteria for service connection for TMJ have been met.  38 U.S.C.A. §§ 1110, 1154, 5013A, 5107 (West 2002); 38 C.F.R. §§ 3.103, 3.159, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the claim of entitlement to service connection for TMJ.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this issue.  

The Veteran asserts that his current TMJ had its onset during active duty.  Specifically, the Veteran reports that his jaw problems began when a fellow platoon member struck him three times with his fist in the left side of his face in September or October 2000.  After this he was unable to open his jaw very wide or eat on the left side for about a week.  The Veteran states that he has experienced open locks and jaw pain since the in-service incident.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

With respect to a current disability, VA treatment records reflect a diagnosis of TMJ dysfunction during the pendency of the appeal.  As such, the Board finds the Veteran has established a current disability for service connection purposes.  With regard to an in-service injury, a November 1999 service treatment record shows remarks that include TMJ syndrome, malocclusion, and left side popping.  A May 2002 service treatment record indicates the Veteran complained of locking his lower jaw open and temporomandibular joint dysfunction and pain syndrome with bruxism.  Therefore, the Board finds the evidence demonstrates an in-service injury for purposes of service connection.

Concerning a nexus between the current disability and in-service injury, a June 2008 VA examiner opined that it was more likely than not that the Veteran had a dislocation of the left TMJ disk and that it was a concomitant pain-dysfunction syndrome.  The examiner further stated that the cause of the left TMJ disk dislocation was more likely than not a traumatic event.  The VA examiner noted that the Veteran's records show he complained of left and right jaw pains and had a consultation in May 2000.  However, as there was no traumatic event recorded in the service treatment records, the VA examiner stated the etiology of the Veteran's current disability was undeterminable at that time.  The Board notes that despite extensive attempts, the in-service assault reported by the Veteran has not been verified.  However, the Veteran is competent to give evidence about what he has experienced; i.e., that he has had symptoms of TMJ since active duty.  Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, a veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."  See 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  Here, the Board finds nothing in the record that would refute the competency and credibility of the Veteran with respect to his symptoms during and since separation from active duty, particularly in light of the service treatment records demonstrating a diagnosis of TMJ and the VA examiner's finding that such an event could be the cause of the Veteran's current disability.  Therefore, the Board finds the Veteran's statements concerning continuous symptoms to be credible and competent evidence with respect to a nexus between his current TMJ and the in-service injury.  

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's current TMJ had its onset during active duty.  As such, service connection for TMJ is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for TMJ is granted.



REMAND

VA treatment records indicate that private treatment records were obtained and placed in the Vista Imaging system.  Specifically, the record shows the Veteran was receiving treatment for his service-connected disabilities from R. Pradhan at Regional Heart Doctors; Dr. Henderson at Lecy Family Chiropractic; C. Duchene at Black Hills Orthopedic & Spine Center; R. MacLachlan at Neurology Associates; and K. Kirsch at PT-OT Professionals.  VA is, therefore, on notice of records that may be probative to the claims on appeal.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  As the Board does not have access to the Vista Imaging system, and these records have not been associated with the Veteran's electronic file, the Board finds remand is warranted to associate any outstanding private treatment records with the electronic file.  

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from May 2013 to the present for the Veteran from the VA Medical Center in Iowa City, Iowa; all VA treatment records dated from March 2013 to the present from the VA Medical Center in Sioux Falls, South Dakota; and all VA treatment records dated from April 2014 to the present from the VA Medical Center in Black Hills, South Dakota, along with records from all associated outpatient clinics.

Finally, the Veteran last underwent VA examination in connection with his claims in December 2012.  VA treatment records show the Veteran has asserted that the pain associated with his service-connected low back disability and left knee disability, as well as the chest pain and ability to breathe associated with his service-connected reactive airway disease, have worsened in severity since the previous examination.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that her condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  As such, the Board finds additional examination is warranted to determine the current nature and severity of the Veteran's service-connected disabilities on appeal.  

Left Shoulder Disability

In a January 2014 rating decision, the RO denied entitlement to service connection for a left shoulder disability.  The Veteran filed a timely Notice of Disagreement with the denial of the claim in November 2014.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The record does not reflect that the Veteran has been issued a Statement of the Case in connection with this issue.  Remand is therefore required so that the Veteran may be issued a Statement of the Case concerning this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the electronic file any outstanding private treatment records, particularly those  located in the Vista Imaging system, to include records from Regional Heart Doctors, Lecy Family Chiropractic, Black Hills Orthopedic & Spine Center, Neurology Associates, PT-OT Professionals, and any other identified private treatment records pertinent to the Veteran's remanded claims.  To the extent that an attempt to obtain any records is unsuccessful, the record must contain documentation of the attempts made, and the Veteran and his representative must be informed of the negative results and be given the opportunity to secure the records.  Two attempts must be made to obtain any private medical records identified unless it is clear that a second attempt would be futile.  If records are identified but not obtained, inform the Veteran of the nature of the records, describe the attempts made to obtain them, and tell him that the claims will be adjudicated on the basis of the current evidence.  However, if he obtains and submits the missing evidence, the claims will be re-adjudicated.

2. Obtain and associate with the record all VA treatment records dated from May 2013 to the present for the Veteran from the VA Medical Center in Iowa City, Iowa, along with records from all associated outpatient clinics; all VA treatment records dated from March 2013 to the present from the VA Medical Center in Sioux Falls, South Dakota, along with records from all associated outpatient clinics; and all VA treatment records dated from April 2014 to the present from the VA Medical Center in Black Hills, South Dakota, along with records from all associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the electronic file.  If they cannot be located or no such records exist, the Veteran should be notified in writing.

3. Schedule the Veteran for VA examinations to ascertain the current nature and severity of his service-connected musculoskeletal strain of the lumbosacral spine and anterior cruciate ligament deficiency of the left knee.  The Veteran's electronic file and a copy of this Remand should be made available to the examiner(s) in conjunction with the examination.  Any medically indicated tests should be accomplished.  With respect to the Veteran's low back disability, the examiner should specifically state whether there is any evidence of favorable or unfavorable ankylosis of the spine and determine the active range of motion of the Veteran's lumbar spine in degrees, by use of a goniometer, noting by comparison the normal ranges of motion of the lumbar spine.  If pain on motion of the lumbar spine is shown, the examiner should state at what degree the pain begins.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected back disability, expressed in terms of the degree of additional range of motion loss, or favorable or unfavorable ankylosis, due to any weakened movement, excess fatigability, or incoordination.  In addition, an opinion must be provided as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss, or favorable or unfavorable ankylosis, due to pain on use or during flare-ups.  Finally, it must be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71(a), and if so, the frequency and total duration of such episodes over the course of the past 12 months.

Concerning the Veteran's left knee, all ranges of motion of the knee, both initial and after repetitive motion, must be stated and compared with the normal ranges of motion.  The examiner is also asked to address the additional loss of function due to pain, weakness, fatigability, incoordination, or pain on movement of a joint in the knee under DeLuca v. Brown, 8 Vet. App. 202 (1995); the presence or absence of instability; and any manifestations of cartilage impairment, such as whether there was any dislocation and episodes of "locking," pain, and effusion into the joint.  

A complete rationale should be provided for any opinion or conclusion expressed.

4. Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his reactive airway disease.  The electronic file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  The examiner should specifically address the following in the report:

a. Detail the Veteran's FEV-1and FEV-1/FVC.

b. Detail the nature and frequency of any asthma attacks.  State whether any asthma attacks were manifested by episodes of respiratory failure.  If the Veteran experienced episodes of respiratory failure, detail the nature and frequency of such attacks.

c. State whether the Veteran's reactive airway disease requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

A complete rationale should be provided for any opinion or conclusion expressed.

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examinations, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issue of entitlement to service connection for left shoulder disability.  38 C.F.R. § 19.26 (2014).  In the notice and Statement of the Case, remind the Veteran and his representative that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal as to this issue and the benefit remains denied, the issue should be returned to the Board for appellate review.

7.  After completing the above development, re-adjudicate the claims of entitlement to an initial disability rating in excess of 10 percent for reactive airway disease; entitlement to an initial disability rating in excess of 20 percent for musculoskeletal strain of the lumbosacral spine; and entitlement to an initial disability rating in excess of 10 percent for anterior cruciate ligament deficiency of the left knee from August 3, 2004 to March 13, 2007, and on and after October 1, 2007.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


